Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-3 and 5-12 are all the claims for this application.
2.	Claim 4 is canceled and Claims 1, 5-6 and 11-12 are amended in the Response of 1/14/2021.
3.	Applicant’s election of species for 

    PNG
    media_image1.png
    501
    812
    media_image1.png
    Greyscale

in the reply filed on 8/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	The non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable without traverse in the reply filed on 8/27/2020.
5.	Claims 1-3 and 5-12 are all the claims under examination. Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants have amended the specification to rectify the improper use of terms and phrases, e.g., “Tween”, “Tris”, “Sepharose”, “Herceptin”, etc, which is a trade name or a mark used in commerce. 
b) Applicants have amended the specification to rectify the mislabeling by SEQ ID NO. between the polypeptide and polynucleotide for the LSR protein of the invention.

Claim Objections
7.	The objection to Claim 12 because of informalities is withdrawn.
a) Applicants have amended Claim 12 element (g) to replace “the antibody in the mutant” with the phrase “the mutant of the antibody”.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim and withdrawn for the pending claims.
	a) Applicants have amended Claims 1-12 to clarify that the antibody specifically binds to an epitope comprising positions 116-134 and/or 261-230 for the sequence of SEQ ID NO: 7.

	b) Applicants have canceled Claim 4 to avoid duplicate subject matter with pending Claim 2.

	c) Applicants explanation of the meaning for Claim 3 on pp. 24-25 in the Response of 1/14/2021 for the recitation “to have an episode of LSR positive malignant tumor” is appreciated to the extent of obviating the rejection.

	d) Applicants have amended Claim 5 to replace the recitation “to inhibit exacerbation due to a VLDL” with the encompassed anti-LSR antibody is an antibody having the ability to suppress VLDL incorporation into the malignant tumor.

e) Applicants have amended Claim 6 to delete the phrase “selected from”.
	f) Applicants have amended Claim 11 to recite administering a cell-killing agent that is cytotoxic to LSR positive cells of the malignant tumor. 
Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim and maintained for the pending claims.  
	Applicants allege the Working Examples of the present application, the antibody clone 27-6 exhibited binding to LSR and was internalized into LSR+ malignant tumor cells (e.g, para. [0378] of US2019/0023781). As described in paragraph [0378], this ability to be internalized was also exhibited by the anti-LSR antibodies 9-7, 1-25 and 26-2 (and others), one or more of which were shown (e.g, para. [0352]-[0353] and elsewhere) to be capable of suppressing growth of LSR+ malignant tumor cells. Accordingly, it is respectfully submitted that a skilled person would reasonably understand from the present specification that anti-LSR antibody clone 27-6 is capable of inhibiting tumor growth by binding to LSR. More specifically, by virtue of (i) the LSR binding specificity and (ii) the ability to be internalized by LSR+ tumor cells, which properties antibody 27-6 was shown by the instant application to share with the LSR+ tumor cell suppressant antibodies 9-7, 1-25 and 26-2, a skilled person would accept that antibody 27-6 is capable of inhibiting VLDL incorporation and reducing lipid metabolism by LSR+ cancer cells.
	Response to Arguments
a) The Examiner appreciates and does not dispute the truth of those working examples in the specification for those particular clones. Here the claimed method is unlimited to the nature and kind of antibody (i.e., polyclonal and/or monoclonal) that has cross-reactive binding between two amino acid stretches for the LSR protein of SEQ ID NO: 7, in vivo. The method claims are treatment bound (and preventative as non-elected) without setting forth whether the genus of all possible cancers falling under the method even expresses LSR. The method claims require a genus of known-and-yet-to-be discovered polyclonal and monoclonal antibodies that are defined by only functional attributes absent a showing of any structure/function correlation for the genus of antibodies encompassed by the generic method of Claim 1, in vivo.  Applicants urge the Office to believe that they are entitled to the genus of all possible anti-LSR antibodies, that simply by binding to those amino acid stretches of SEQ ID NO: 7, would imbue those antibodies with some therapeutic effect at suppressing the genus of all possible malignant tumors, in vivo.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims encompass any antigen binding site that binds the recited targets, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Thus, for any antigen binding site encompassed by the instant claims that is described by only a single species in the specification (LSR) and the phenotype of the target malignancy is undefined, the description of the full breadth and scope of the method is insufficient and the claims fail the written description requirement for at least this reason. 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here since the claims encompass polyclonal and monoclonal antibodies comprising binding sites with any set of CDRs specific to and cross-reactive between the targets recited (an epitope comprising positions 116-134 and/or 216-230 of SEQ ID NO: 7), one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species having the required suppressant effect, in vivo.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what anti-LSR antibody with a particular set of functional properties would look like structurally, and that meets the structure/function requirements of the claims.
A few species of antibody are taught to bind the epitopes recited in the instant method claims, but not nearly all of those same antibodies have been shown to meet all of the requirements for the instant method claims, in vivo, therefore the method claims drawn to just any anti-LSR antibody fail the written description requirement.  A representative number of species has not been taught to describe these genera under the conditions required of the method claims.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every polyclonal or monoclonal antibody/ LSR epitope binding site that binds the recited targets broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera for the instant method invention.
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention as a whole, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
The rejection is maintained.

b) The method invention requires that an “effective amount” of the anti-LSR antibody be given to the subject having a genus of malignant tumors. The Courts have held that an “effective amount” or “beneficial amount” of a drug compound must be supported by the corresponding specification for the drug and its intended use for a method of treatment.
In one case, the specification disclosed the use of a "beneficial amount" of methylsulfonylmethane, a compound for mammalian diet enhancement. The term "beneficial amount" was undefined in the specification. The Court determined that there was no basis for a filing date because of a failure to provide full, clear, concise, and exact terms, resulting in a lack of definiteness (see MSM INVS. Co. v. Carolwood Corp., 70 F. Supp. 2d 1044 (N.D. Cal. 1999). 
Here the specification provides a generic definition for "therapeutically “effective amount”" as “the amount effective for exerting a desired effect.” The working examples for clone “1-25” (SEQ ID NO: 5) from in vivo studies with ovarian clear cell cancer lines, was administered at 10 mg/kg at a frequency of twice a week and a total of 6 times (Figure 43; Example 5); and was administered at 10 mg/kg at a frequency of every other day and a total of 8 times (Figure 46; Example 6). But the generic scope of the cancers, the generic scope of anti-LSR antibodies and the generic effective amount is not commensurate with the scope of the instant claimed method.
The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	The rejection of Claims 1-3 [
	a) Applicants allege the Office has impermissibly applied hindsight analysis in view of the disclosure found for the first time in the present application.
	Response to Arguments
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicants have provided no explanation why they have drawn this conclusion, but merely make the assertion.
	b) Applicants allege the PTO provides no evidence or reasoning as to how, from Cojocaru, a person having ordinary skill in the art would reasonably have expected successfully to arrive at the presently recited anti-LSR antibody that specifically binds to an epitope comprising positions 116-134 and/or 216-230 of SEQ ID NO: 7, much less at the presently recited method when each of the instant claims is properly considered as a whole, as is required.
	Response to Arguments
To repeat and reiterate, none of the structures for the anti-LSR antibodies are so much as recited in the instant claims rejected on the record. As stated herein above, the claims encompass polyclonal and monoclonal antibodies. Cojocaru teaches immunologically reactive antibodies to "LSR” including polyclonal and monoclonal antibodies much less those intended as therapeutic agents:
[0398] “As used herein "therapeutic agent" is any one of the monoclonal and/or polyclonal antibodies, and/or antigen binding fragments, and/or conjugate is containing same, and/or alternative scaffolds, thereof comprising an antigen binding site that binds specifically to any one of the LSR polypeptides or an epitope thereof, adopted for treatment of cancer, as recited herein.” The polyclonal antibodies are polyreactive and because of the extensive heterogeneity of any given polyclonal population and the indefinite breadth of scope for the instant claimed antibody for binding anywhere within or between the range of amino acids 116-134 and/or 216-230 of SEQ ID NO: 7, the claimed antibody appears to be the same as the prior art antibody, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  

	c) Applicants allege The PTO must show that all of the claimed elements were known in the prior art, that a person skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination would have yielded nothing more than predictable results to such a skilled person. KSRInt’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007). 
	Response to Arguments
Applicant is reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005).
Applicant’s remarks do not prove or provide evidence that a consequence of following the suggestions of the prior art as discussed above would not have yielded the same result.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust.  The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants.  Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would re­move from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.).

	d) Applicants allege the PTO fails to provide evidence or reasoning as to how the skilled person could reasonably have expected successfully to arrive at the presently encompassed subject matter having the recited properties, given only the prior art.
	Response to Arguments
	The Applicants comments are confusing and unclear. The prior art reference serves as the basis in the determination of what can be reasonably understood and practiced from what is disclosed by that reference. Here as discussed above, the claims are so generic in the nature and kind of antibody that is being used in the practice of the method invention, that the ordinary artisan could have been reasonably assured of immunizing any animal with a sequence of SEQ ID NO: 7 and to have obtained poly-reactive polyclonal antibodies against the epitope of the claims. Herein again, the generic method claim 1 does not require that the tumor express LSR. Here again, the generic method of claim 1 does not require that the suppressant effect be on the tumor, per se, only that the antibody is an antagonist to the protein of LSR. Still further, nowhere in the Cojocaru reference is there an indication that the results are unexpected, surprising or improved, and therefore, Applicants have not established in the record why the ordinary artisan would not expect to reproduce the results in view of there being no statement of fact that the results in the reference are unpredictable.
	The rejection is maintained.	

New Grounds for Rejection
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims are drawn to the species of anti-LSR antibody that are specific and cross-reactive in their binding with each of the range of amino acid residues 11-134 “and/or” 216-230 of SEQ ID NO: 7. The antibody binds one or the other or both of the epitope regions. Applicants specification does not support the range of antibodies having these properties to place them in full possession of the invention at the time of filing.
	The specification teaches the following about the clones with respect to the specificity of their binding properties in the epitope analysis: [0253] 30The result is shown in Figure 39. As shown in Figure 39, it became clear that there are two types of epitopes and amino acids 116 to 135 (to which the antibodies #9-7, 1-25, 16-6, 26-2, and 1-43 correspond) and amino acids 216 to 230 (to which the antibody #27-6 corresponds) are present.35 
	Applicants have not demonstrated that the monoclonal antibodies of Claim 12 or just any monoclonal anti-LSR antibodies would possess both specific and cross-reactive binding to the epitope regions for the sequence of SEQ ID NO: 7.

Conclusion
12.	No claims are allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643